Citation Nr: 1814634	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected degenerative arthritis of the left shoulder. 

2.  Entitlement to service connection for left elbow cubital tunnel syndrome, to include as secondary to service-connected degenerative arthritis of the left shoulder.

3.  Entitlement to service connection for left hand condition, to include as due to service-connected degenerative arthritis of the left shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1963 to March 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction is currently held by the RO in Muskogee, Oklahoma.

The Veteran testified at an April 2017 videoconference hearing before the Board; a transcript of this hearing is associated with the claims file.

The issues of service connection for left elbow cubital tunnel syndrome and left hand condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cervical spine strain, cervical spine left hypertrophic degenerative spurs, osteoarthritis, and minimal posterior subluxation of C5 off C4 is due to an in-service injury.


CONCLUSION OF LAW

Service connection for cervical spine strain, cervical spine left hypertrophic degenerative spurs, osteoarthritis, and minimal posterior subluxation of C5 off C4 is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).   
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for cervical spine disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The first element of service connection - a current disability - is met. The December 2012 VA examination diagnosed "cervical spine strain, cervical spine left hypertrophic degenerative spurs, osteoarthritis, and minimal posterior subluxation of C5 off C4."  Accordingly, the first element has been demonstrated.

After considering the evidence, the Board also finds that the second element - an in-service injury - is met.  The Veteran testified at the April 2017 Board hearing that he fell off of a telephone pole in service.  Service treatment records document a fall and resulting left shoulder injury, but do not document an in-service neck injury.  The Veteran reported to multiple private providers  that he hurt his neck from the fall and had pain and stiffness since that time, however.  He also reported at the December 2012 VA examination that his neck symptoms began in service in May 1964, around the time of his fall.  The VA examination also indicated it was possible the Veteran injured his neck in the fall but did not complain about it because his shoulder pain took greater priority.  Granting the Veteran the benefit of the doubt, the Board finds that an in-service injury has been demonstrated.  Thus, the second element of service connection has also been demonstrated.

Finally, the Board finds the third element of service connection - a nexus between the current disability and the in-service injury - has been met.  The December 2012 VA examination found it less likely than not that the Veteran's neck condition was incurred in or caused by service, but the main rationale for this finding was that there was no documentation of an injury in the service treatment records.  As stated above, the Board has found that an in-service neck injury did occur at the time of the Veteran's fall; thus, the VA examination opinion is not applicable.  In contrast, an October 2013 private medical letter found that the Veteran's cervical disorders were "most likely" caused by his in-service fall because "his pain and stiffness in the neck began immediately after the fall."  The Board accordingly finds that the third element has been documented, and service connection is warranted for cervical spine disorder. 


ORDER

Entitlement to service connection for cervical spine strain, cervical spine left hypertrophic degenerative spurs, osteoarthritis, and minimal posterior subluxation of C5 off C4 is granted.


REMAND

Remand is necessary before a decision may be rendered in the remaining two issues.  The December 2012 VA examination and an addendum opinion provided insufficient rationale for their findings.  In particular, the examination and addendum focused on the lack of corroboration of hand and elbow pain in the service treatment records and the inadequacy of the relevant private medical examination.  The opinions did not address the question of whether the Veteran's hand and elbow condition are secondary to the service-connected degenerative arthritis of the left shoulder or the cervical spine disorder.  An additional medical opinion is therefore required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who provided the December 2012 VA medical examination and addendum opinion.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  The clinician must address the following:

a)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left elbow cubital tunnel syndrome was proximately due to or aggravated (beyond its natural progression)by his service-connected degenerative arthritis of the left shoulder or service connected cervical spine disorder?  

b)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's left hand condition was proximately due to or aggravated (beyond its natural progression)by his service-connected degenerative arthritis of the left shoulder or service connected cervical spine disorder?  

2.  Review the record to ensure that the foregoing development has been completed, and arrange for any additional development indicated.  If the benefits are not granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


